In an action to recover damages for libel, defendants appeal from so much of an order as grants plaintiff’s motion to strike out the partial defenses alleged in paragraphs 4 to 28, inclusive, of their second amended answer, and plaintiff cross-appeals from so much of said order as denies his motion to strike out the defense contained in paragraph 3 of said amended answer and as denies his motion for judgment on the pleadings. Order affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur. [See post, p. 834.]